The fair inference to be drawn from the defendant's representation in respect to the condition of the horse is that he thought it would recover. That is the inference the plaintiff drew and the one the defendant intended he should draw from the *Page 548 
statement. The fact the improvement in the condition of the horse had proved to be only temporary on several former occasions, when taken in connection with the veterinary's advice and the fact the price for which the horse was sold was only about half the price of a sound horse, warrants the conclusion that the defendant feared the horse might never recover. In other words, it warrants the conclusion that he was not telling the truth when he said he thought the horse would recover. A false statement as to what a person thinks (Sleeper v. Smith, 77 N.H. 337, 339), as well as one as to what he knows in respect to a particular matter (Stewart v. Stearns,63 N.H. 99) is actionable, if it is made to defraud. Shackett v. Bickford,74 N.H. 57.
Exception overruled.
All concurred.